            Case 2:19-cv-05707-JHS Document 24 Filed 08/31/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    MIRZA AHMETASEVIC,

                            Plaintiff,
                                                                     CIVIL ACTION
           v.                                                        NO. 19-5707

    TRANS UNION, LLC, et al.,

                            Defendants.


                                                ORDER

         AND NOW, this 31st of August 2020, upon consideration of Defendant Citibank, N.A.’s

Motion to Compel Arbitration and Stay Proceedings (Doc. No. 19), Plaintiff’s Response in

Opposition to Defendant Citibank, N.A.’s Motion to Compel Arbitration and Stay Proceedings

(Doc. No. 20), Defendant Citibank, N.A.’s Reply in Support of the Motion (Doc. No. 22), and in

accordance with the Opinion of the Court issued this day, it is ORDERED as follows:

      1. Defendant Citibank, N.A.’s Motion to Compel Arbitration and Stay Proceedings (Doc. No.

         19) is GRANTED.

      2. Plaintiff is given thirty (30) days from the date of this Order in which to file for arbitration

         with the American Arbitration Association. 1 If Plaintiff does not initiate arbitration within

         that time, the Court will dismiss Plaintiff’s claims against Defendant Citibank, N.A.


1
      The Card Agreement states as follows:

                 Arbitration shall be conducted by the American Arbitration
                 Association (“AAA”) according to this arbitration provision and the
                 applicable AAA arbitration rules in effect when the claim is filed
                 (“AAA Rules”), except where those rules conflict with this
                 arbitration provision. You can obtain copies of the AAA Rules at
                 the AAA’s website (www.adr.org) or by calling 800-778-7879. You
                 or we may choose to have a hearing, appear at any hearing by phone
                 or other electronic means, and/or be represented by counsel. Any

                                                    1
      Case 2:19-cv-05707-JHS Document 24 Filed 08/31/20 Page 2 of 2




3. The Clerk of Court shall place this case in SUSPENSE in regard to Defendant Citibank,

   N.A. only pending the outcome of arbitration.

4. Plaintiff and Defendant Citibank, N.A. shall inform the Court by letter of the status of the

   arbitration proceeding within ninety (90) days of the date of this Order, and every ninety

   days thereafter.




                                                 BY THE COURT:


                                                 /s/ Joel H. Slomsky
                                                 JOEL H. SLOMSKY, J.




           in-person hearing will be held in the same city as the U.S. District
           Court closest to your billing address.

(Doc. No. 19-3 at 18.)



                                            2
